Exhibit FIRST AMENDED AND RESTATED TERMINATION PROTECTION AGREEMENT FOR CORPORATE EXECUTIVES THIS FIRST AMENDED AND RESTATED AGREEMENT (the “Agreement”) effective as of the 31st day of December, 2008 (the “Effective Date”), by and between the "Company" (as hereinafter defined) and James F. Gooch (the "Executive"). WHEREAS, the Board of Directors of the Company (the "Board") recognizes that the possibility of a "Change in Control" (as hereinafter defined) exists and that the threat or the occurrence of a Change in Control can result in significant distractions of its key management personnel because of the uncertainties inherent in such a situation; WHEREAS, the Board has determined that it is essential and in the best interest of the Company and its stockholders to retain the services of the Executive in the event of a threat or occurrence of a Change in Control and to ensure his continued dedication and efforts in such event without undue concern for his personal financial and employment security; and WHEREAS, in order to induce the Executive to remain in the employ of the Company and the Employer, particularly in the event of a threat or the occurrence of a Change in Control, the Company has previously entered into an agreement with the Executive, dated as of November 13, 2006, to provide the Executive with certain benefits in the event his employment is terminated as a result of, or in connection with, a Change in Control and to provide the Executive with the "Gross-Up Payment" (as hereinafter defined) and certain other benefits whether or not the Executive's employment is terminated (the “Prior Agreement”); WHEREAS, the Company and the Executive now find it desirable and necessary to enter into this Agreement, which amends and restates the provisions of the Prior Agreement in order to satisfy the requirements of Section 409A of the Internal Revenue
